Case 7:20-mj-09005-UA Document 2 Filed 08/24/20 Page 1 of 4

Approved: Debit

DEREK WIKSTROM
Assistant United States Attorney

Before: THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge

Southern District of New York
20 Mag 9005

COMPLAINT
UNITED STATES OF AMERICA
: Violation of 18 U.S.C.
- Vv. - : § 922 (gq) (1)

AKEEM KRUBALLY,
COUNTY OF OFFENSE:

Defendant. : WESTCHESTER

SOUTHERN DISTRICT OF NEW YORK, ss.:

ARTHUR SACCO, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE

1. On or about August 21, 2020, in the Southern
District of New York, AKEEM KRUBALLY, the defendant, knowing he
had previously been convicted in a court of a crime punishable
by imprisonment for a term exceeding one year, knowingly did
possess a firearm, to wit, a Smith & Wesson MP 9 Shield with
serial number HVU4924, containing eight rounds of ammunition,
and the firearm was in and affecting interstate commerce.

{Title 18, United States Code, Section 922(g)(1).)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

2. I am a Special Agent with the FBI. I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, as well as on my conversations
with other law enforcement officers and others, and my
examination of reports and records. Because this affidavit is

 
Case 7:20-mj-09005-UA Document 2 Filed 08/24/20 Page 2 of 4

f

being submitted for the Limited purpose of establishing probable
cause, it does not include all the facts I have learned during
the investigation. Where the contents of documents or the
actions, statements, or conversations of others are reported.
herein, they are reported in substance and in part, except where
otherwise indicated.

3. Based on my discussions with other law
enforcement officers, and my review of law enforcement records,
T have learned, among other things, the following:

a. On or about August 21, 2020, two officers
with the Mount Vernon Police Department (“MVPD’} were on patrol
in an unmarked police vehicle in Mount Vernon, New York. Shortly
after 10 p.m., the officers pulled their car alongside a black
Jeep Wrangler (the “Jeep”) that was parked in front of a
building on Millington Street in Mount Vernon. As the officers
pulled alongside the Jeep, a person subsequently identified as
AKEEM KRUBALLY, the defendant, who was sitting in the rear
passenger seat on the Jeep’s driver's side, rolled down his
window and asked the officers “Yo, y’all good?”

b, After KRUBALLY rolled down his window, the
MVPD officers smelled a strong odor of marijuana, so they pulled
their car in front of the Jeep, got out of their car, and
identified themselves as law enforcement. At that point,
KRUBALLY opened the rear driver’s side door and got out of the
Jeep. The officers instructed KRUBALLY to get back into the
Jeep, but he instead began to walk away, southbound on Columbus
Avenue. KRUBALLY then started running.

c. One of the officers (“Officer-1”) ran after
KRUBALLY, ultimately reaching him and tackling him to the
ground. The other officer (“Officer-2”) initially stayed with
the Jeep, but began to run towards KRUBALLY and Officer-1 as-
KRUBALLY began standing back up. Before Officer-2 reached
KRUBALLY, he saw a black handgun (the “Firearm”) fall out of a
black satchel (the “Satchel”) that KRUBALLY was wearing.
KRUBALLY stood back up and continued to run away from the
officers, and although they secured the Firearm and chased hin,
KRUBALLY was able to get away.

d. The Firearm is a Smith & Wesson MP 9 Shield
with serial number HVU4924. The Firearm was loaded when it was
recovered-there were eight rounds in the magazine.

é, After KRUBALLY ran away, MVPD brought a
tracking police dog to the scene. With the assistance of the

 
Case 7:20-mj-09005-UA Document 2 Filed 08/24/20 Page 3 of 4

dog, the MVPD tracked KRUBALLY to a nearby school. Although
KRUBALLY was no longer there, MVPD officers found the Satchel on
the ground in back of the school. The Satchel contained, among
other things, a New York State identification card, a health
insurance card, and a debit card in the name cof AKEEM KRUBALLY.
The Satchel also contained several bank cards in the names of
other people.

f. During the pursuit of KRUBALLY, the Jeep
left the scene before MVPD officers were able to question its
other occupants.

g. On or about the evening of August 21, 2020,
detectives with the MVPD conducted an interview of Officer-l,
during which they showed Officer-1 a set of six photographs of
six individuals matching the description of the suspect who
dropped the Firearm. One of the six photographs was a photograph
of AKEEM KRUBALLY, the defendant. Officer-1 identified the
KRUBALLY as the person who he tackled to the ground.

h. On or about the evening of August 21, 2020,
detectives with the MVPD conducted an interview of Officer-2,
during which they showed Officer-2 a set of six photographs of
six individuals matching the description of the suspect who
dropped the Firearm. One of the six photographs was a photograph
of AKEEM KRUBALLY, the defendant. Officer-2 identified the
KRUBALLY as the person who he saw drop the Firearm.

4, Based on my review of a criminal history report
and court records pertaining to AKEEM KRUBALLY, the defendant,
and my involvement in this investigation, I have learned, among
other things, that on or about September 5, 2019, KRUBALLY pled
guilty to conspiracy to commit access device fraud, in violation
of 18 U.S.C. § 1029¢b) (2), and on or about January 24, 2020, he
was sentenced by the Honorable Jed S. Rakoff, United States
District Judge for the Southern District of New York,
principally to three months’ imprisonment on a statutory maximum
of 90 months’ imprisonment.

5. As part of my investigation, I have been informed
by an agent of the United States Bureau of Alcohol, Tobacco,.
Firearms, and Explosives (“ATF”}, who has expertise concerning

the manufacturing of firearms and who reviewed photographs of
the Firearm, that the Firearm was manufactured either in
Connecticut or Nebraska.

 
Case 7:20-mj-09005-UA Document 2 Filed 08/24/20 Page 4 of 4

WHEREFORE, the deponent respectfully requests that a
Warrant issue for the arrest of AKEEM KRUBALLY, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.

/s/ Arthur Sacco, Credential No. 26696

ARTHUR SACCO
Special Agent
Federal Bureau of Investigation

 

Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to (By FaceTime)
Federal Rule of Criminal Procedure 4,1, this .

24th day of August, 2020

VNustith CM" Carl,
THE HONORABLE JUDITH ©. McCARTRY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
